               Case 16-17060-LMI         Doc 37    Filed 07/14/20        Page 1 of 1




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                  DIVISION: MIAMI


IN RE:
JORGE LUIS AGUILERA                                  PROCEEDINGS UNDER CHAPTER 13
                                                     CASE NO.: 16-17060-BKC-LMI
                 DEBTOR(S)           /


                        MOTION TO PAYOFF CHAPTER 13 PLAN

       COMES NOW, the Debtor, Jorge Luis Aguilera, by and through the undersigned counsel

and files this Motion to Payoff Chapter 13 Plan and states as follows:

       1.      Debtor filed for Chapter 13 bankruptcy relief on May 17, 2016.
       2.      Debtor Chapter 13 Plan was confirmed on August 15, 2016.
       3.      That according to official form 122-A, no disposable income was determined at the
               time of filing and the applicable commitment period is 3 years.
       4.      That the debtor is currently in month 50 of this Bankruptcy case.
       5.      The Debtor wishes to Pay-off the balance due in the plan, for this Payoff the debtor
               will use funds received as his 2019 Tax Refund.
       WHEREFORE, the Debtor, Jorge Luis Aguilera, respectfully requests to this Honorable
       Court that this Motion to Payoff Chapter 13 Plan be GRANTED.
       I Hereby Certify that I am admitted to the Bar of the United States District Court for the
Southern District Court for the Southern District of Florida and I am in compliance with the
additional qualifications to practice in the Court set forth in Local Rule 2090-1 (A).

                                     Respectfully submitted,

                                     Law Offices of Patrick L Cordero, Esq.
                                     Attorney for Debtor
                                     7333 Coral Way
                                     Miami, Florida 33155
                                     Tel: (305) 445-4855

                                      /s/ (FILED ECF)                 (The Debtor's Attorney)
                                     Patrick L. Cordero, Esq., FL Bar No. 801992
